 RAMADA INN OF FREMONT331InnkeepersofOhio, Inc., d/b/a Ramada Inn ofFremontandHotel,Restaurant Employees andBartenders InternationalUnion, Local 868, AFL-CIO. Case 8-CA-8777November' 5, 1-975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn June 30, 1975, Administrative Law Judge JohnM. Dyer issued the attached -Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the ,provisions of Section 3(b)' of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the' rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'Without deciding whether, as stated by the, Admin-istrative Law Judge the no-solicitation rule promul-gated by Respondent was "questionableper se,"wefind that it violated Section 8(a)(1) because, as theevidence indicates and the Administrative Law Judgefound, it was promulgated and enforced so as to stiflethe union organizing activities of its employees.TheWm. Block Company,-150NLRB 341, 342 (1964);Ward Manufacturing, Inc.,152NLRB 1270, 1271(1965).Moreover, even assuming that the rule wasadopted in the summer of 1974 before the start ofunion organizing activities, it was thereafter dispa-rately and hence unlawfully enforced against unionproponents.Thus, employees with the knowledgeand participation of supervisory personnel werepermitted to solicit during working time and in workareas for cosmetics, jewelry, and other products.Under these, circumstances, the enforcement' of therule against solicitation in' order to preclude onlydiscussionsconcerning union activitieswas anunjustified restriction of the employees' right of self-organization and violated Section 8(a)(1) of the Act.Wm. H. Block Company, supra.The Respondent has excepted to certain provisionsof the remedy. We shall correct the Order and noticeto provide that the Respondent shall not interrogateemployees in a manner which 'constitutes interfer-encewith, restraint, or coercion in violation ofSection 7 of the Act. Since the Respondent hasdiscriminatorily promulgated and enforced the no-solicitation rule,we shall correct the' Order andnotice to provide that Respondent shall rescind the221 NLRB No. 49rule.Finally,we shall correct the notice to providethat employees are free to become-union.members orto refrain from doing so.-ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein and hereby orders that Respondent,Innkeepers of Ohio, Inc., d/b/a Ramada Inn ofFremont, Fremont, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1.Add the following to paragraph 1(b)' after "ofother employees";"in a manner which constitutes interference with,restraint, or coercion in violation of Section,(7) of theAct."2.Substitute the following for paragraph 1 (d):"(d) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or-assist Hotel, Restaurant Employeesand Bartenders International Union, Local 868, andto engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities."3.Add the following as paragraph 2(a) andreletter the subsequent paragraphs accordingly:"(a)Rescind its no-solicitation rule insofar as itapplies to union solicitation and other activitiesprotected by the Act."4.Substitute the attached notice for that of theAdministrative Law Judge.1The Respondent has requested oral argument.Tins requestis herebydenied as the record, the exceptions,and the brief adequately present theissues and positions of the parties.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties participated andoffered evidence, theNational Labor RelationsBoard has found that we violated the law and hasordered us to post this notice, and we intend to carryout the order of the Board and abide by thefollowing:WE WILL NOT ask our employees about theirunion sympathies, activities, desires, or member-ship or the membership of other employees in amanner which constitutes interference with, re- 332DECISIONSOF NATIONALLABOR RELATIONS BOARDstraint, or coercion in violation of Section 7 of theNational Labor Relations Act, as amended.WE WILL, rescind our no-solicitation ruleinsofar as it applies to union solicitation andother activities protected by the National LaborRelations Act, as amended.WE WILL offer Barbara Williams, BarbaraZimmerman,and Diane Blatt full reinstatementto their former jobs or, if those jobs, no longerexist,to substantially equivalent ones, togetherwith all of their rights and any backpay due them.WE WILL NOT discharge or refuse to rehire anyemployee in order to try to discourage ouremployees from being or becoming -members ofHotel,Restaurant, Employees and BartendersInternationalUnion, Local 868, AFL-CIO.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their rights to self-organization, toform labor organizations, to join or assist Hotel,RestaurantEmployees and Bartenders Interna-tionalUnion, Local 868, AFL-CIO, to bargaincollectivelywith representatives of their ownchoosing,or to engagein concerted activities forthepurpose of collective bargaining or othermutual aidor protection, or to refrain from any orall such activities.All our employees are free to become or remainunion membersor to refrain from doing so.INNKEEPERS OF OHIO,INC., D/B/A RAMADAINN OF FREMONTDECISIONSTATEMENT OF THE CASEJOHNM.DYER, Administrative Law Judge:Hotel,RestaurantEmployeesand Bartenders InternationalUnion, Local 868, AFL-CIO, herein called the Union orCharging Party, filed a charge on November 25, 1974,'alleging that Innkeepers of Ohio,Inc., d/b/a Ramada Innof Fremont,herein called the Company or Respondent,violated Section 8(a)(1) and(3)of the National LaborRelationsAct, as amended,by various acts and thedischarge of three individuals.The Acting Regional Director for Region 8 issued acomplaint and notice of hearing on January 9, 1975,alleging that Respondent had interrogated employees anddiscriminatorily formulated and maintained a no-solicita-tion rule and had applied such rule discriminatorily indischarging Barbara Williams, Barbara Zimmerman, andDiane Blatt.Respondent'sJanuary 20, 1975, answerdenied that it had violated the Act in any manner andadmitted that CharlesMosser was the president ofRespondent,Thomas Faunce was Respondent's generalmanager rather than a hotel manager, George Timko wasthefood and beverage manager, and that ThomasGracemyer was not the assistant manager,of food andbeverages but was the bar manager. The answer said thatBarbara Williams was a supervisor and that she and theother two dischargees were,let go for violating a companyrule which had been published and formulated prior to theevents in this case.In response to Respondent's request for further particu-larsGeneral Counsel stated that the protected concertedactivity referred to the union and averred that the "no-solicitation"rule had been initially posted around Novem-ber 23 by Respondent. Further, it was stated that the rulewas formulated and posted for the purpose of interferingwith the employees'Section 7 rights and that Respondenthad permitted employees to engage in casual conversationwith each other and their customers and allowed varioustypes ofsolicitationon its premisesduring work andnonwork hours and gave specific examples.At the hearing held in this case,on March 13 and 14,1975,in Fremont,Ohio, Respondent stipulated to thecomplaint allegation concerning service of the charge and,in response to the answer,the General Counsel amendedthe complaint to show that Faunce was the generalmanager and Gracemyer was the bar manager ,of Respon-dent. All parties were afforded full, opportunity to appear,to examine and cross-examine witnesses,and to argueorally at the hearing. Respondent and General Counselhave both submitted briefs which have' been carefullyconsidered.There are two principal questions in this case, the firstbeing 'whether Barbara Williams is a supervisor and thesecond whether the discharges were for proper cause. Theparties are in essential agreement as- to the events whichtook place during the discharge conversation but disagreeas to Williams',supervisory status, the posting of the rule,and some other matters.On the basis of all the evidence I find that Williams wasnot a supervisor and that Respondent violated Section8(a)(1) by its interrogation of employees and its publicationand enforcement of this rule,and violated Section'8(a)(3)of the Actin discharging the three employees because oftheir asserted violation of this rule.On the entire record in this case,including my evaluationof the reliability of the witnesses, based on the evidencereceived and the nature and' manner in which responseswere made,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND TIIE LABORORGANIZATION INVOLVEDRespondent is an Ohio corporation which,among otherinterests,operates amotel and restaurant known asRamada Inn of Fremont, in Fremont, Ohio. Respondentannually derives gross revenues in excess of $500,000 fromretailoperations at this locality and annually-receives,directly from points outside of Ohio, goods valued inexcess of$5,000.1Unless specifically stated otherwise all events herein occurred in 1974 RAMADA INN OF F1 EMONT333Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.By virtue of the testimony concerning the status of theUnion and its operations, I conclude and find that it is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA.Background and UndisputedFactsCharlesMosser is the president of Respondent and itssole stockholder. The Ramada Inn of Fremont was openedby Respondent on Thanksgiving Day 1972. ThomasFaunce was the general manager and continued in suchcapacity and George Timko was andstill isthe food andbeverage manager.This is an industry with a high personnel turnover rateand in its first year of operation the turnover rate was closeto 100 percent. It has dropped off gradually since that timebut is still in the 80-percent area.There are several departments in Respondent. The moteloperationisrun as aseparate department and has ahousekeeping area under a head housekeeper with anumber of housekeepingassistants.Additionally there is arestaurant area and a lounge area which are located in thesame general areabut are run as two separate departmentsunder George Timko. Although the motel must operate ona 24-hour-a-day, 7-days-a-week basis, the lounge area isrun on a different basis from that of the restaurant. Thelounge had one bartender during the day and for quite along period of time this has been Maria Huffman. Inaddition to her regular bartender duties she would receiveand signfor beer and basically ran the operation of thelounge by herself during the day. During the fall of 1974shewas changed `from hourly pay to a salary butRespondent made no claim that she was a supervisor.Another bartender would come on in the evening, togetherwith an early cocktail waitress and depending on theexpectations of business, with Thursday through Saturdaybeing considered heavy, other waitresses and a secondbartender might be added later in the evening. The loungedid a regular cocktail business with dinner customers in theearly part of the evening and had live entertainment whichwould draw more customers later in the evening startingaround 10 p.m.The more seniorwaitressesor bartenders would helptrain newer waitressesor bartenders in Respondent's housepolicies, in what was expected, and in the operation of the"electrabar."Prior to opening the motel in 1972,Respondentconducted trainingclassesfor all its employ-ees.But with the rate of turnover new employees werecoming in andhad to be trained. Barbara Williams beganas a bartender with Respondent shortly after it opened in1972 and was the most senior employee in the lounge. BothBarbaraWilliams and Marie .Huffman helped train otheremployees and some of the cocktail waitresses. Williamshad several years' experience as a bartender beforebeginningher employment with Respondent.During October 1974 Williams and Zimmerman weresuspended for wearing their uniforms in a rival establish-ment. They appealed this suspension to Charles Mosser, onthe basis of ignorance of any company rule regarding suchwearing of uniforms and, in a meeting with ThomasGracemyerwho was their acknowledged supervisor,Mosser informed Gracemyer that he felt the suspensionwas unfair and Gracemyer lifted the suspension; butneither Zimmerman nor Williams was paid for his losttime. This rule regarding uniforms had been placed in acompany pamphlet which supposedly had been distributedduring March 1974 and the rule also supposedly had beenposted on a bulletin boardareain the cocktail loungewhere the schedule for bartenders and waitresses wascustomarily posted. Since there was a question as to whenthis rule had been placed on the bulletin board in that areaand that neither Williams nor Zimmerman may have had achance to see this rule, Mosser testified that he felt thesuspension was unfair. During the period of time whenthey were suspended, they sought help in various places astowhat they could do and what recourses they had.Among other places they went to the union headquartersand there talked to' one of the business representatives andreceived some literature, but they 'did nothing aboutorganizing when they returned to work. Later in Novem-ber, Zimmerman received union cards and passed themaround to bartenders and waitresses and Zimmermanreceived some signed cards back while others were mailedto union headquarters.Work was normally slack in the early evening hours andbartenders and waitresses with no customers to wait onwould converse among themselves. Such activity was notprohibited and sometimes the employees would sit at atable among themselves and talk even if a few customerswere in the bar. They would service those customers andthen return to the table where they would continue theirdiscussionswith other employees. Normally the breaksthey took were in the early evening and they would eat inthe kitchen near the dining room and talk was neverrestricted.According to, Respondent, during the summer of 1974 aproblem developed with purveyors of supplies to Respon-dent who additionally sold their products, usually at adiscount to some of the employees. These purchasesincluded eggs, bread, and beer. The Company stated thatthe problem was whether the products were those that theemployees had paid for or those the Company had paidfor,with the attendant problem of trying to determine whoowned what. In order to prevent problems of employeesbeing; accused of taking company supplies, the Companydecided to stop the practice and first notified the eggpurveyor notto sell eggsto employees any more. Later onthe beer supplier was not to sell beer to employees and theemployees were notified of these prohibitions.According to CharlesMosser, around this time heattended a course for RamadaInn managementpersonnelinPhoenix,Arizona, and while there -mentioned theproblem caused by thesesalesto employees and was givencopies of a no-solicitation rule and told this would solvethat problem. He testified that he brought copies of thisrule back and duringa managementstaff meeting in Junegave ,copies of this notice to Timko and Faunce to beposted on bulletin boards. Faunce and Mosser's testimony 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDis in dispute as to which of them posted the notice in thehousekeeper's office. The housekeeper testified that thenotice was posted while she was absent and she felt it wasin late June. She said she was instructed to tell heremployees to read that notice and did so. Both Mosser andFaunce stated that this notice was dated and Mosser waspositive that the notice which was placed on the bulletinboard in the kitchen was also dated. Nothing was posted in,,the bulletin board area in the-cocktail lounge. There is adispute as to,, when, any notice was placed on the bulletinboard area in the kitchen, with most employees claimingthat it was never seen until the day the three employeeswere discharged or thereafter. The notice which thedischarged employees found on- the bulletin board on themorning of their discharge is as follows:"NO SOLICITATION RULE"In the, interestsof the comfort, convenience and thecontinuedgood will of our customers, there shall be nosolicitation or distribution of literature of any kind byany employee during the workingtimeof the employeesolicitingor the employee solicited. Persons . notemployed here may notsolicitor distribute for anypurpose anywhere on the property of this establish-ment.There shall be no solicitation or distribution byanyone in areas madeavailable to the public during thetimeswhen they are so available nor will distributionbe permittedat any time in' any work area.ANY EMPLOYEE WHO VIOLATES' ANY PROVISION OF THISEMPLOYEE'S BULLETIN SHALL BE SUBJECT TO IMMEDIATEDISMISSAL.RAMADA INNS, INC.FOR PERMANENTPOSTING-DO NOT REMOVE THISNOTICEThe question as to when this rule was promulgated andposted will be resolvedinfra.B.Alleged Supervisory Status, of BarbaraWilliamsBarbaraWilliams was an hourly paid employee whostarted at $2.75 an hour in 1972 and at the conclusion ofher employment in 1974 was making either $3 or $3.25 anhour. There is conflicting testimony as to which amountshe was receiving,'with Mosser at one point claiming shewas salaried. She wore a uniform and was known as thehead bartender. As mentioned above Williams had severalyears of experience as a bartender before beginning workatRespondent.When she began she was under thesupervision of an assistant to Timko who later left and wasreplaced by Halloran. From the testimony it is clear thatthere was a somewhat constant turnover of employees inthe lounge area but Williams remained as the regularevening bartender and as stated above helped trainemployees. The "electra bar" is an automated dispenser ofdrinks and takes some training before it can be used.One of Williams' duties was to schedule waitresses andbartenders.Her, testimony as reluctantly corroborated byTimko was that she would estimate the need for bartendersor waitresses based on experience and anticipated volumeof business and draw up a tentative schedule after askingthe bartenders and waitresses for their preferences. Thiswould be taken to Gracemyer or Timko for their approvaland they would either add employees or -cut down on thenumber of employees depending on the needs to conserveon labor cost or what they estimated the business needswould be. After telling Williams whether the tentativeschedule was approved or needed to be redrafted, shewould act accordingly and after getting the final approvalthe schedule would be posted.Mosser and Timko stated that Williams was a supervisorwith authority to hire or fire and was the bar manager.However, they contradicted this testimony by stating thatbar managers did not wear a uniform and that supervisorypersonnel were not suspended. As part of her supervisoryduties they 'stated that she scheduled personnel, but it isclear from the manner in which it was done as set forthabove that this was nothing more than a ministerial dutywith the true determinations being made by her supervi-sors.During her employment Williams recommended thedischarge of one employee, who she 'testified was stealingfrom Respondent. After discussing this Timko stated thatthe employee, had made the same charge against Williamsand that nothing would be done. The employee remainedwith Respondent thereafter. On recommending employ-ment Williams testified that she recommended a' blackkitchen employee be hired as a cocktail waitress since theywere short of waitresses. Her recommendation was turneddown by Tmiko, who stated that Respondent did not caterto blacks and was not sure how responsible an employeeshe would be. In regard to` Diane Blatt's being rehired,Timko stated he did it.Respondent's - contradictions regarding the term "barmanager" were many, including `Respondent'sanswerwhich said Gracemyer was the "bar manager" and insistedthat the complaint so reflect his position, and, later,Mosser's saying he' was never sure what Gracemyer'spositionwas.At one point Respondent elicited sometestimony that there were two "bar managers"' althoughRespondent's chart of organization' shows ' only one "barmanager."''The managementmeetingswhich were held by Respon-dent includedlevelsdown to Gracemyer, but Williams wasnever included in such managementmeetings.From all this testimony it is clear that Williams did notexercise independent judgment in any of her duties but atmost was senior employee or a "strawboss" possessingsome small ministerial supervisoryfunctions. For example,the question of sending waitresses home when business wasslack depended on the early cocktail waitres' having firstoption for going home if she 'desired, and then otherwaitresses being asked what they wanted to do. This wasno true supervisory function exercised 'by Williams.I therefore conclude and find that Barbara Williams wasnot a supervisor but was a rank-and-file employee.C.The Union Campaign and Other SolicitationsBarbara Zimmerman first began working with Respon-dent in October 1973 as a cocktail waitress and worked' a RAMADA INN OF FREMONT335month or so and left to get married. She came back in May1974 and worked until November when she was terminat-ed.During her employment with Respondent, she continu-ally exhibited and sold turquoise jewelry and rings to bothemployees and customers and estimated that during thattime she sold more than $500worth of jewelry onRespondent's premises.During July the employees had a number of grievancesand senta written list of them to Charles Mosser, statingthat a number of them were resigning if something was notdone about the problems. Mosser went to the cocktaillounge and had Zimmerman come to his office to discussthe grievances. He said that he would work them out, thatitwasvery hard to keep employees of her caliber and hewould see that something was done because he wanted herand the othersto stay.On this occasion she made astatement about needing a union and, in response to thelook on Mosser's face, said she was only kidding.Zimmerman said she lost 3 or 4 days' pay during theOctober suspension and, after she and Williams talked tothe union organizer, she went back and talked to thepresident of the local union who gave her authorizationcards. She was told that if she got half of the employees tosign the cards they could have an election to decidewhether the employees wanted the Union or not. Aroundthe second or third week of November she passed theauthorization cards out and solicited employees' signa-tures. Some cards were returned to her and others weresent to theUnion by mail. Among others she gave them toDiane Blatt, Linda Perine, Penny Dible, Valie Valentine,Carol Brooks, Joyce Sardin, a food waitress named Janet,and another employee named Stoner.Both she andWilliams had already signed union cards. She testified thatsome of these employees handed her the cards back onbreak, or when they were in the kitchen area when it wasnot busy, She and Williams testified that between 6:30 and9:30 p.m. business was slow and they would usually sitaround and talk and among other things they discussed theUnion on such occasions.Respondentby itsquestionsindicated that it never attempted to stop any conversationsof the employees or to inhibit their discussion concerningthe union.Zimmerman while at work displayed her jewelry to a girlnamed Sandy who was the fiance of General ManagerFaunce while Faunce was present in the lounge. She talkedtoboth Faunce and Sandy about the purchase of aparticularringand after questioning him on otheroccasions,, Faunce finally purchased the ring from her. Shealso showedthe jewelryin the lounge on other occasionsand observed Timko look at the jewelry on severaloccasions when he passed by. There were other occasionswhen she said that she sold jewelry in the lounge withFaunce andTimko being only a few feet away. She alsosold two rings to Tom Gracemyer on different occasionswhile at work.Williams testified to purchasing mugs for Christmas inthe lounge from a salesman who was a customer ofRespondent and stated that members of management werepresent at the same time and remarked on the man'sstrangeness.Zimmerman corroborated the ,testimony,adding that Gracemyer bought some of the mugs andremarked on how funny the salesman was. Timko also waspresent and said he thought the man was strange. She saida lot of employees bought things from him because he gavethem substantial discounts.Williams testified to purchasing a "grandma doll" froman employee who worked in the kitchen through GeorgeTimko. Timko told her the lady would not deliver the dolluntil she was paid and Williams left a check with Timkofor the purchase and later received the doll. Other productswere sold by employees to, other employees, includingAvon Products and other types of jewelry and clothing;this continued all through the summer up through the timethat the three employees were discharged.BarbaraWilliams testified that,although she talkedabout the Union and told a group of employees that if theywanted to get her fired they could do so by tellingmanagement that she was advocating the Union,she nevergave a union card to an employee or asked an employee tosign a union card.Zimmerman was the only employee whodid so. Diane Blatt never gave a union card to an employeeor askedone to signa card but merely talked about theUnion. She had never visited the union office.Barbara Zimmerman stated that she asked Timko andGracemyer if they knew where a Christmas card list from aprevious year was. She testified that they both stated thatthey could not find it and she said that she would start oneand was not told by them not to do so. She procured somestationery from the front desk, wrote on the stationery thepurpose of the list, and passed the list around. The list wasthereafter either passed around or posted on the bulletinboard for employees to sign. She testified that it was herpurpose to get a listing of employees'names and addressesand duplicate it for the interested employees to use as aChristmas card list and she intended to give one copy ofthe list of employees to the Union. Some of the employeesknew the dual purpose of the list, others did not.,'Mosser testified that Tom Gracemyer spoke to, himseveral days before the three were discharged, stating thatthree different waitresses had told him that they were goingto quit because they did not want to join a union. He askedGracemyer who was asking them to join the Union andGracemyer told him that they were being pressured in thebar to do so. Mosser then asked whowas inthe bar and toGracemyer's reply had him send Penny Dible to his office.Mosser said he asked her whether union solicitation wasgoing on in the bar.She said there was and he askedwhether she had signed a union card, and she said yes. Hethen asked her who was responsible for it and she said thatBobby (Williams),Barb(Zimmerman),and Diane (Blatt)were. He testified he made no promises to Dible concerning her job security and did not threaten her in this'conversation.Dible testified that when she was called to Mosser'soffice he asked if she knew anything about this thing for,theUniongoing on. She said that she had been given acard and told it would protect her job butif managementfound out what was going on they might get excited andthe Union would protect her. Mosser said he wanted toknow what she knew and asked whether Zimmerman hadtalked to her about the Union on the premises and she toldhim yes, that Zimmerman had talked to her about the 336DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion and had given her the card on the premises. Shethen gave him the names of the three girls, Zimmerman,Williams, and Blatt. He also asked if she had signed theunion card and she said that she had. This conversationtook place 1 or 2 days prior to the discharges.Diane Blatt went to the office and asked for her checkduring the day on November 21 and she was told it was notthere but that she could go ask Timko about the check. Shesaid she wentto Timko who said the check should be at thefront desk. She went to the front desk and was told it wasnot there, that Timko had the checks. She then left and didnot return until 6:30 that evening when she was due to goon duty. At that time she said that Zimmerman told hersomething was going on and was not sure just what it was.Barbara Zimmerman said that she was the early cocktailwaitresson November 21 and when she arrived she went tothe ladies room where Linda Perine told her that "theyknow" and when she asked what they knew Perine saidthat they know all about the Union. She then asked Perinewhat was going to happen, whether she was going to befired;Perine said she did not know but wanted her to beprepared; she did not want her to be fired but that theyknew.BarbaraWilliams testified that when she started herwork about 6:15 p.m. Linda Perine was working as thebartender. Linda came up to her and said "they know"and, when she asked what they knew, Linda answeredabout theirunionaffiliation.Williams asked who knewand was told that they all know - Faunce, Timko andMosser.When she asked Linda how they knew, sheresponded that she had been called into a meeting byMosser and askedif she knew of Williams' affiliation withthe Union, whether Williams had signed a union card, andwhether she had signed a card and had other employeessigned union cards. Perine then told her not to sayanything, she just wanted her to be prepared.Blattmet Gracemyer that evening when she came towork about 6:30 and asked if her check was in. Gracemyersaid that it was either in Mosser's or Faunce's office andwhen she asked why, Gracemyer said that there was areason. She went and told Williams and Zimmerman aboutitand they told her that Perine had told them thatZimmerman and Williams were goingto be fired.According to Blatt there was very little business thatevening and when Williams mentioned it to her she saidthat she would like to go home and received an okay to doso.On the way to get her coat she met Gracemyer who toldher not to leave,that there was going to be a bar meetingand for her to stay. When she asked why the other twowaitresses had left, she was told they were not involved.Blatt waited in the bar and helped clean up and about 2:30a.m. she,Williams,and Zimmerman went into Mosser'soffice where Mosser,Timko,Faunce,and Gracemyer werewaiting.Williams said,, "well,' here we are again", and Mosserresponded,"yes, for the last time."Mosser said that he hadcalled them in to tell them that they were being terminatedfor soliciting for a union and violating the no-solicitationrule.Williams asked what that was and he said he was surethey were familiar with the no-solicitation rule which hadbeen posted on the bulletin board in the back for the past2-1/2 months. Williams said she was not and asked whereitwas posted and he said it was posted in the kitchen. Shesaid she would hardly have an opportunity to see itbecause that was not her work area and she asked if it wasposted there now. Mosser said that it was and it had beenposted for some 2-1/2 months. Zimmerman asked what-shewas being fired for and he said for soliciting for a union.She asked for a written termination, slip and he said theydid not need one. Mosser said that he had the rule in frontof him and read it to them and when they asked what thathad to do with them he asked if they denied solicitingunion cards in the building. He asked Williams if she hadsigned a union card and she replied equivocally that, shedid not know. He said he had three reliable sources thatsaid the three of them were passing out union cards.Williams asked who they were and he replied that he wasnot going to tell them, that he had his sources and did notwant to divulge them. She said they were being fired onhearsay.He asked who had signed union cards and shereplied that she was not going to tell him because she didnot know who had signed union cards. He asked ifanybody else had signed union cards and she said she didnot know. He asked Williams if she had passed out unioncards and she said no. Mosser admitted asking Williams ifshe had signed a union card and, to her answer that shecouldnothave done so because she was part ofmanagement he asked why she had not reported thesolicitations. Other testimony indicatesWilliams made thereference to being part of management in a sarcasticmanner.He asked Zimmerman how her Christmas card list wascoming along and she said it was coming along nicely.Williams asked if the only reason they were beingterminated was for soliciting in regard to a union andMosser said yes it was as simple as that; their work andeverything else was fine but they were fired for solicitingfor a union.Williams asked why they were going to fire Diane Blattsinceshe did not have anything to do with the Union.Mosser said as far as he knew his three reliable witnessessaid that all three of them were involved in soliciting' forthe Union. Mosser handed them their checks and said hewould be tickled to death if he never saw their faces inthere again. As she was leaving the office Williams said shehad four people to support and it was getting to beChristmas and what was she going to do now. Mosser saidshe should go ask her union buddies for help. He told themthey could go out and see the no-solicitation rule on thebulletin board and when the three employees left the roomthey went to the bulletin board in the kitchen, found thenotice, and removed it. (This notice was put in evidence asG.C. Exh. 2.)Mosser, who said he decided on this discharge the sameday he fired them, stated that in addition to telling thethree that they were discharged for soliciting signatures onunion ^ cards said they were also discharged for unauthor-ized use of company stationery in regard to the stationeryused for the Christmas card list. None of the threedischargees stated this latter reason was given. In explain-ing the discharge,Mosser said he considered the dissensionamong the employees, the problems he had been having RAMADA INN OF FREMONTwith the girls up to that time in that there seemed to be twogroups of girls, the violations of the no-solicitation rule,and unauthorized use of company stationery. Regardingdissension,he stated at one point that he was in the loungeevery night, and at another point said he was in the loungemaybe 2 nights a week, and it was obvious to him that thegirlswere not getting along well. He also said that he neverchecked to see whether Zimmerman had permission to usethe stationery because he was sure that if somebody hadgiven them permission he would have been told. He agreedthat his affidavit was in error where he said that Williamshad been a salaried employee and that the undated noticeposted on the bulletin board in the kitchen had been datedby him.Several days later the Company called a meeting for allits employees and, of the approximately 100 employees,about 51 were present. Mosser addressed the group andtold them that the three employees had been dischargednot becauseof their union activities but because theyviolated the Company's no-solicitation rule. He told theemployees that the rule had been posted on the bulletinboard.At thismeeting someof the employees asked how theycould get out of the Union and were told they would haveto write the Union and tell the Union that they no longerwished their names included, on the union list. Mosser alsotold the employees that the Christmas list which had beenpassed around was not really a Christmas list but wasbeing used by these employees to gather names for unionsolicitation.LoisBonnell,one of Respondent's witnesses, testifiedthat the mention of this no-solicitation rule at the meetingwas the firsttimeshe became aware that there was a no-solicitationrule.Penny Dible and Valie Valentine who,according toMosser,were in the group opposed toWilliams and Zimmerman, stated that they did not knowthat a no-solicitation rule had been posted or whether ithad been posted before or after the discharges but saidtheywere never told about it until this postdischargemeeting.General Counsel's witnesses did not see a no-solicitation rule posted at anytime until after the dischargesand did not hear about such a rule until Mosser talked of itin the postdischargemeeting.Two of Respondent'switnesses,Maria Huffman and Frank Unisko, stated thatin June they saw the notice posted on the bulletin board inthe kitchen.More than a week after their discharges Williams andZimmermanwere at a cocktail lounge across the streetfrom the Ramada Inn and talked with Tom Gracemyer.According to Williams he told them he was sorry about theOctober suspension and that it had been Timko's idea andnot his. He also said he was sorry about the discharges andthat they had been fired to set an example for the otheremployees.Williams said that was a stupid thing to do.Gracemyer said that Mrs. Timko was having labor disputesand unionproblems at the Perrysburg: Holiday Inn andthat she was helping them with thiscase.Williams said thatMrs. Timko had not, fired anybody for union activities atPerrysburg and Gracemyer replied that he heard thatWilliams was going to picket and Mosser said that if she337picketed they would have the Fremont police pick-themup.Zimmerman testified that in the postdischarge meetingGracemyer said he was sorry that they had been fired, thatitwas not his decision but was Timko's, and that Betty,(Timko's wife) was helping him handle it and they decideditwas better to get rid of the union agitators before theygot the Union in. They had to make an example of thembecause of their union activities and that was why theywere fired. He also said the girls were sending back theunion cards, as it had been suggested for them to do, toinsure their job security.Gracemyer did not testify and Respondent did notexplain his absence other than to say he was no longer withthe company.D.Analysis and ConclusionsOne of Respondent'switnessesplaced Mosser's trip toPhoenix, Arizona, as occurring in the last of the year, eitherthat year or the previous year. According to Williams,Mosser stated in late November that the notice had beenpostedsome2-1/2 months previously, which would havebeensometimein late August or September. The testimonydoes not convince me that this notice was posted on June20 as some of Respondent's witnessestestified.Mosser andsome of the others were positive the notice was dated, anditwas not. They were positive of other things which wereincorrect and it is contrary to common sense that so fewpeople saw or knew of this notice if it was posted asRespondentclaims. It isclear from both General Counsel'switnesses and some of Respondent's witnesses that thenotice containing the rule was not seen by a great numberof them until after the discharges, and was not spokenabout until the postdischarge meeting.Respondent described the necessity of the rule asoriginating in the problems it had with outside purveyorsof eggs, bread, and milk selling discounted products to itsemployees and Respondent not being able to tell whetherthe employees had paid for those products or were merelyremoving them from Respondent. This was the onlysolicitation that apparently was ever forbidden.It is clear from the testimony of Respondent's witnessesas well asGeneral Counsel's witnessesthat employees werefreelypermitted to sell articles to one another andcustomers both while on duty and off duty, such as thesalesof rings and other jewelry to Respondent'smanage-ment officials by Barbara Zimmerman. The statements, ofTimko and Faunce, that they did not know whether theemployee was on duty, at the time she was selling thegoods,is immaterialto the rule since it forbids solicitationor distribution in any public or work area. If Respondent'smanagementof Gracemyer, Timko, and Faunce had beenaware of the rule, then what Zimmerman did, or what theceramicssalesmandid was a violation of the rule and theywere in a position to know it and stop it. But the onlythings that were stopped were the sales by outsidepurveyors to employees, the prevention of advertising bylocal theatre groups, and the solicitation by charitableorganizations.No attempt was ever made to stop Avon orsimilar salesamong employees or the sale of dolls, andmost if not all of thesesaleswere known to Respondent's 338DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagementthrough their participation in the sales, whichwas thesameas active encouragement and approval.At no time did Respondent makeanyattempt toinvestigate whether the solicitation for union authorizationcards was made during -an employee's or Zimmerman'sbreaktime or offduty time, or precisely where the solicita-tions were made. Mosser acted on the umnvestigated flatstatementof one or possibly two employees rather than the"three reliable witnesses" which he mentioned to the threedischargees.Dible told him that the three were solicitingfor the Union but when she was asked specifically duringthe hearing about it she said that she had only been askedto sign a union card by Zimmerman. She apparentlyequated discussion of a union with solicitation for a unioncard. Respondent made no effort to discern the truth of thematter.Respondent's investigation was minimal and was notdesigned to establish the truth or falsity of the accusationsagainst thesethree employees.Mosser was too eager toaccept a statement that these three employees were activefor the union and slip it under the umbrella of this "no-solicitation rule" to clear out a possible source of unioncontamination.It is clear from the testimony that neither Williams norBlatt had ever solicited employees signatures on unioncards but merely talked about the Union and urgedemployees to favor the Union. It is doubtful that Blatt hadeven done that much because she appeared to be a veryquiet individual and there was no suggestion or testimonythat she had done more than sign a union card. Clearlythere was no violation of a "no-solicitation" rule insofar asWilliams orBlattare concerned no matter how this rule isconstrued.The rule, as Respondent stated, came into being for thepurpose of keeping the purveyors of merchandise fromselling goodsto employees. The fact that it was not postedin the lounge where other notices and lounge workscheduleswere posted would indicate that it was notposted for the use sought to be made of it here. Supplies toRespondent would normally be in the kitchen and it, wouldmake senseto post it there but I do not find that it wasposted when Respondent claims it was. In any event,assumingarguendothat the rule was in effect, it was notenforced and its inequitable use here was discriminatorywithin the meaning of the Act. Read as a whole, this rulecould prohibit solicitation on Respondent's property at alltimes,since practically all of Respondent's property is a"work area" of some kind. Therefore the validity of thisrule is, questionable per se and its initiation and use herewas invalid. Further, as noted, Respondent made no effortto investigatewhether the rule actually had been broken ornot. It felt it had caught some employees bringing a unioninand immediately acted.Mosser's reaction to the"uniform"rule isin sharp contrast.The investigationwhich Respondent made violatedSection 8(a)(1)of the Act by interrogating employeeswithout any safeguards as to whether they had signedcards,who asked them to sign cards, and who else hadsigned cards. Respondent was not interested-in determin-ing who had violated a rule, but rather who were the unioninstigatorsand how far 'had they gotten with theirorganizing. One of Respondent's witnesses stated that in astaffmeeting some 3 months prior to November the staffpeople'were warned that Unions were making incursions into the area.Respondent did not produce Tom Gracemyer or explainhis absence other than to say that he was no longer in theiremploy. There is no refutation of the testimony thatGracemyer gave permission for Zimmerman to make up aChristmas card list since he could not find one. Further,there is no refutation of the testimony concerning' Grace-myer's statement of Respondent's purposes in dischargingthe three employees. The allegation that the three girlswere fired because of misuse of company stationery (threeor four sheets of paper) is too ridiculous to be pursuedfurther.The discharge of the three individuals was anotherdemonstration of Respondent's violating the Act byinterrogating employees as, to whether they or otheremployees had signed union cards. Clearly, animus wasexhibited throughout Respondent's investigation and in themanner and way it discharged these three employees.Under all the circumstances I find and conclude thatRespondent promulgated this "no-solicitation" rule on theoccasion of the employees' discharge and used it for thepurpose of denying its employees their Section 7 rights andinterfering with their organizinga union.Even if we creditRespondent concerning the original intendment of the rule,itwas not meant by Respondent to be-used in the mannerRespondent cites it for now. The rule as used here wasinvalid,and invoking it- against people who had notsolicitedunion authorization cards demonstrates evenclearer its inappropriate use made by Respondent. Respon-dent had not determined whether the employees were onduty or off duty at'the time any solicitations' for unioncards were made, nor where they were made, nor what wassaid, or attempt to get the dischargee's side of the matter.Certainly there was no evenhanded attempt at investiga-tion, but rather a vigorous attempt to throttle a suspectedunion organizational effort. Further, if the rule was meantto apply to off-duty times then the rule was invalid.Accordingly, I find and conclude that Respondentviolated Section 8(a)(1) and (3) of the Act by its dischargeof the three employees, and by its interrogations, of theemployees concerning their union activities, desires, andmembership, and the membership of other employees, andby the promulgation and enforcement of thisrule in adiscriminatorymanner.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe, activities of Respondent set forthin section II,.above, occurring in connection with Respondent's businessoperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce. RAMADA INN OF FREMONT339IV.THE REMEDYHaving found that Respondent discriminatorily termi-nated Barbara Williams, Barbara Zimmerman, and DianeBlatt on November 22, 1974, because of their actual andsuspected union sympathies and activities, I recommendthat Respondent offer them immediate and full reinstate-ment to their former positions or, if those positions nolonger exist, to substantially equivalent positions, withoutprejudice to any seniority or rights and privileges they mayenjoy. Respondent shall make them whole for any loss ofpay they may have suffered by reason of the disciminationagainst them, by payment to them of a sum equal to thatwhich each would have received as wages and tips from thedate of their discharges until they are fully reinstated, lessany net interim earnings. Backpay is to be computed on aquarterly basis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289 (1950), withinterestat the rate of 6 percent per annum to be computedin the mannerset forth inIsis Plumbing & Heating Co.,138NLRB 716 (1962). I further recommend that Respondent,upon request, make available to the Board or its agents,payrolland other records to facilitate checking theamounts of backpay and any other rights due BarbaraWilliams, Barbara Zimmerman, and Diane Blatt.Respondent also engaged in interrogation of its employ-ees concerningtheirunion membership, activities, orsympathies and the membership of other employees in aneffort to dissuade their participation, and promulgated andenforced discriminatorily a rule prohibiting solicitation onits premisesand I recommend that Respondent be orderedto cease and desist from violating the Act in the samemanner orany manner similar to these violations.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Innkeepers of Ohio, Inc., d/b/a Ramada Inn ofFremont, is an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.By discriminatorily discharging BarbaraWilliams,Barbara Zimmerman, and Diane Blatt on November 22,1974, and not thereafter reinstating them to their positionsbecause of their actual and suspected union sympathiesand activities Respondent engaged in and is engaging inunfair labor practices affecting commerce within themeaning of Sections 8(a)(3) and (1) and 2(6) and (7) of theAct.4.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections8(a)(1) and 2(6) and (7) of the Act by:2 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommendedOrderherem shall,as provided in Sec102.48of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.(a)Interrogating employees concerning their unionmembership, activities, and sympathies and the member-ship of other employees.(b) Promulgating and enforcing discriminatorily a ruleprohibiting solicitation on its premises.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2Respondent, Innkeepers of Ohio, Inc., d/b/a RamadaInn of Fremont, Fremont, Ohio, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging and refusing to reinstate employees inorder to discourage employees from being or becomingunion members or supporting the Union.(b) Interrogating employees concerning their unionsympathies, activities,desires,ormembership, or themembership of other employees.(c) Promulgating and enforcing discriminatorily a ruleprohibiting solicitation on itspremises.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join, or assist Hotel, Restaurant Employees andBartenders International Union, Local 868, AFL-CIO, tobargain collectively with representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Barbara Williams, Barbara Zimmerman, andDiane Blatt reinstatement in accordance with the recom-mendations set forth in the section of this Decision entitled"The Remedy."(b)Make Barbara Williams, Barbara Zimmerman, andDiane Blatt whole for any loss they may have suffered byreason of Respondent's discrimination against them inaccordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords and reports, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay andthe rights and privileges due Barbara Williams, BarbaraZimmerman, and Diane Blatt, as set forth in the section ofthis Decision entitled "The Remedy."(d) Postat itsFremont, Ohio, office, restaurant, loungeandmotelcopiesof the attached noticemarked"Appendix."3 Copies of said notice, on forms provided bythe Regional Director for Region 8, after being duly signedby Respondent's authorized representative, shall be posted3 In the eventthat theBoard'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board." 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent immediately upon receipt thereof,and bebe taken by Respondent to insure that said notices are notmaintained by it for 60,consecutive days thereafter,inaltered, defaced, or covered by any other material.conspicuous places, including all places where notices to(e)Notify the Regional Director for Region 8, in writing,employees are customarily posted.Reasonable steps shallwithin 20 days from the date of this Order, what steps theRespondent has taken to comply herewith. `